I dissent. In the first place, if what respondent did could be construed as a refusal to act for want of jurisdiction, it does not appear that respondent had jurisdiction. In Levy v. SuperiorCourt, 139 Cal. 590, and cases there cited, it was merely held that section 473 of the Code of Civil Procedure, which provides for relieving a party from the judgment or order taken against him "through his mistake, inadvertence, surprise, or excusable neglect," applies to certain probate orders, and that only under said section can orders not appealable be reached. But in the case at bar the petition to set aside was not based on section473, but merely on certain alleged errors in the order sought to be vacated. In the second place, the respondent acted in the matter, and ordered that "the motion to vacate *Page 49 
the decree hereinbefore made setting apart the homestead is denied"; and, in my opinion, the reasons upon which the action was based are immaterial. Having acted, respondent cannot be compelled by mandamus to act differently.